Citation Nr: 1822588	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-29 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependency status for dependent child T.H., formerly known as T.N.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied granting dependency status to child T.H.  

In a November 2017 administrative decision, the Agency of Original Jurisdiction (AOJ) granted dependency status for child T.H., effective March 20, 2017.  This is a full grant of benefits sought on appeal for this issue.  Therefore, the Board formally dismisses this matter below.  


FINDING OF FACT

In November 2017, prior to the promulgation of an appellate decision, dependency status for child T.H. was granted; this represents a full grant of the benefit sought on appeal. 


CONCLUSION OF LAW

There remains no case or controversy for appellate consideration with respect to entitlement to dependency status for dependent child T.H. over which the Board may exercise jurisdiction.  38 U.S.C. §§ 511, 5107, 7104 (2012); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C. § 511(a); 38 C.F.R. § 20.101(a). 
One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the denial of dependency status for dependent child T.H., such was granted in a subsequent administrative decision.  See November 2017 administrative decision.    

Under these circumstances, the Board finds that the claim of entitlement to dependency status for dependent child T.H. has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal.
 
Hence, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C. § 7104 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal must be dismissed.


ORDER

The claim of entitlement to dependency status for dependent child T.H. is dismissed.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


